Citation Nr: 1400788	
Decision Date: 01/08/14    Archive Date: 01/23/14

DOCKET NO.  13-12 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a respiratory disorder, to include as due to exposure to herbicides and/or asbestos.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Counsel



INTRODUCTION

The Veteran had active service from August 1968 to July 1972. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision by the Department of Veterans Affairs (VA), Regional Office (RO), in Winston-Salem, North Carolina.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA (VVA) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

This appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(c), (d) (2013).

In October 2013 correspondence, the Veteran notified VA of an address change and asked VA to obtain ongoing treatment records from the Asheville VA Medical Center (VAMC) dated from May 2012 to the present in support of his claim.  Records from the Asheville VAMC dated from July to November 2013 were added to the claims file in November 2013, and other records dated from January to August 2011 and from December 2006 to March 2009 were previously associated with the claims file.  Treatment records from the San Diego VAMC dated from October 1994 to November 1999 also were associated with the claims file in November 2013.

It is unclear from the evidence of record whether the RO requested the records the Veteran identified.  In addition, since the claim was last adjudicated in an April 2013 Statement of the Case, new evidence has been added to the claims file, but it does not appear that the RO has considered the new evidence.

Therefore, the appeal is remanded to obtain outstanding treatment records from the Asheville VAMC dated prior to December 2006, from March 2009 to January 2011, from August 2011 to July 2013, and from November 2013 to the present.  

Additional development deemed necessary should be undertaken and the claim readjudicated, considering all evidence obtained since the issuance of the April 2013 Statement of the Case.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall obtain outstanding treatment records pertinent to the claim of service connection for a respiratory disorder from the Asheville VAMC dated prior to December 2006, from March 2009 to January 2011, from August 2011 to July 2013, and from November 2013 to the present.

2.  After completion of the above, the RO/AMC shall readjudicate the claim of entitlement to service connection for a respiratory disorder, claimed as due to exposure to herbicides and/or asbestos.  If the benefit sought is not granted in full, the Veteran and his representative should be issued a Supplemental Statement of the Case that addresses the evidence received since the April 2013 Statement of the Case.  An appropriate period of time should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

